 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     ABEL ROBINSON,                                  CASE NO. C17-6066 BHS
 8
                             Plaintiff,              ORDER ADOPTING REPORT
 9          v.                                       AND RECOMMENDATION

10   MIGUEL BALDERRAMA,

11                           Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 23. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)    The R&R is ADOPTED;

18          (2)    Defendant’s motion to dismiss is GRANTED;

19          (3)    Plaintiff’s claims against Defendant Miguel Balderrama are DISMISSED

20                 with prejudice;

21          (4)    The Clerk shall enter JUDGMENT and close this case; and

22


     ORDER - 1
 1         (5)   Plaintiff’s in forma pauperis status is REVOKED for the purposes of

 2               appeal.

 3         Dated this 20th day of February, 2019.

 4

 5

 6
                                            ABENJAMIN H. SETTLE
                                             United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
